DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed July 27, 2022, with respect to the Election/Restriction have been considered. The arguments regarding the inclusion of claims 53-54 have been considered and are persuasive.  Therefore, claims 53-54 are no longer considered withdrawn. However, claim 55 remains withdrawn under election by original presentation as detailed in the prior office action. The remaining restriction requirement is still deemed proper and is therefore made FINAL.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Smith on August 6, 2022.
The application has been amended as follows: 
Claims 10-15, 20-28, 50-51 and 55 are cancelled. 
Claim 53 is now amended from “of claim 1 or 10” to --of claim 1--.  
Claim 54 is now amended from “of claim 1 or 10” to --of claim 1--.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest: Applying an electrical signal having parameters that downregulate nerve activity to a nerve in a subject comprising: connecting a therapy system to a nerve of a subject, and applying the electrical signal to the nerve during an on time, wherein the electrical signal comprises more than one millisecond active phases and at least one millisecond inactive phase, wherein each one of the millisecond active phases is separated by at least one of the at least millisecond inactive phases during the on time, wherein each one of the millisecond active phases comprises at least one microsecond cycle, wherein each of the at least one microsecond cycle comprises at least one period and at least one microsecond inactive phase, wherein each of the at least one period comprises a charge phase and a recharge phase wherein the electrical signal has a frequency of the period of at least 200 Hz, in combination with the other elements in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792